PER CURIAM.
¶ 1. On motion for reconsideration the Board of Review asks that the court grant review on the issue of whether the failure of Noah's Ark to comply with Wis. Stat. § 70.47(7)(a) is fatal to Noah's Ark's challenge. To clarify the import of the decision, we add the following sentence to the end of the sixth paragraph of the opinion at 216 Wis. 2d 386, 573 N.W.2d 852, to read as follows:
This opinion is limited to the question of a uniformity clause violation. We did not grant review of another question raised by the Board, namely, whether Noah's Ark's decision not to produce certain documents requested by the Board regarding valuation of the property pursuant to Wis. Stat. *368§ 70.47(7)(a) constituted non-compliance with that subsection.
¶ 2. The motion for reconsideration is denied without costs.
¶ 3. WILLIAM A. BABLITCH, J., did not participate.